Listing Report:Supplement No. 98 dated Nov 12, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 249518 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.0% Starting lender yield: 22.79% Starting borrower rate/APR: 23.79% / 26.08% Starting monthly payment: $117.37 Auction yield range: 8.29% - 22.79% Estimated loss impact: 8.54% Lender servicing fee: 1.00% Estimated return: 14.25% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1995 Debt/Income ratio: 20% Credit score: 720-739 (Nov-2009) Current / open credit lines: 13 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 30 Length of status: 0y 9m Amount delinquent: $0 Revolving credit balance: $5,526 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 0 Bankcard utilization: 60% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: Dana_GA Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Waterproof my Basement-Flood Issue Purpose of loan:This loan will be used to??waterproof my basement.? We recently had terrible flooding here in GA and since Sept 19th, my basement has flooded 4 times.? I need to get it waterproofed professionally.? I can't qualify for a home equity loan, cuz I owe more than the current market value of the house.? My financial situation:I am a good candidate for this loan because? I am very responsible, I own 3 houses and my credit score is 735 (Experian). Information in the Description is not verified. Borrower Payment Dependent Notes Series 395188 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Starting lender yield: 6.50% Starting borrower rate/APR: 7.50% / 7.84% Starting monthly payment: $31.11 Auction yield range: 3.29% - 6.50% Estimated loss impact: 0.60% Lender servicing fee: 1.00% Estimated return: 5.90% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Dec-2001 Debt/Income ratio: 4% Credit score: 780-799 (Nov-2009) Current / open credit lines: 7 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 2y 5m Amount delinquent: $0 Revolving credit balance: $3,992 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 38% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: Chinchilla Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 16 ( 100% ) 780-799 (Latest) Principal borrowed: $12,000.00 < mo. late: 0 ( 0% ) 800-819 (Sep-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 16 Description 2nd Loan! Never late! Hello Again Prosper community! I finished my first loan for $12,000 almost a year ago and I am wanting a much lower amount this time. It helped me get all my husband's credit cards consolidated. He still has no balance on any card.I will be?using this money for a credit card I have accrued a balance on.?I had a slew of expenses which I started?paying 13.99% interest on from November 1st. This is not a bad rate but I know with?Prosper I can get a better rate and I can pay?others like myself.Like the other loan I will most likely not keep it full term. As I get little bonuses and tax rebates I will be paying it down. Income ~$3000Expenses ~$2700Monthly Net Income: $300 Information in the Description is not verified. Borrower Payment Dependent Notes Series 420842 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,500.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Starting lender yield: 8.69% Starting borrower rate/APR: 9.69% / 10.03% Starting monthly payment: $240.91 Auction yield range: 3.29% - 8.69% Estimated loss impact: 0.61% Lender servicing fee: 1.00% Estimated return: 8.08% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Nov-1997 Debt/Income ratio: 11% Credit score: 780-799 (Nov-2009) Current / open credit lines: 12 / 12 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 24 Length of status: 1y 2m Amount delinquent: $0 Revolving credit balance: $2,884 Occupation: Computer Programmer Public records last 12m / 10y: 0/ 0 Bankcard utilization: 4% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: MrMusicHead Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 3 On-time: 40 ( 100% ) 780-799 (Latest) Principal borrowed: $9,001.00 < mo. late: 0 ( 0% ) 740-759 (Jun-2008) 760-779 (Aug-2007) 780-799 (Jul-2006) Principal balance: $1,293.78 1+ mo. late: 0 ( 0% ) Total payments billed: 40 Description Investment Capital Purpose of loan:This loan will be used to invest in income-generating assets that produce returns of 20% or more annually.
